DETAILED ACTION
This action is in response to the RCE filed on 02/01/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.

Response to Amendment
Applicant’s amendment filed on 02/01/2022 has been entered. Claims 1, 8 and 15 have been amended. No claims have been canceled. No claims have been added. Claims 1, 2, 6, 8, 9, 13, 15, 16 and 20 are still pending in this application, with claims 1, 8 and 15 being independent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 9, 13, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Giuli et al. (US 2015/0348549) (“Giuli”) in view of Konig et al. (US 10,839,432) and further in view of Nelson et al. (US 2020/0201940) (“Nelson”).
For claims 1 and 15, Giuli discloses a system  and computer-implemented method  for resolving resolvers (Abstract), comprising: one or more computer processors (claim 24), one or more computer-readable storage media (claim 24), and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method (claim 24), the method comprising: receiving a user expression (“What is the weather like near the hockey game tonight?”, Fig.6, 602; [0047] [0048] [0062]); receiving a first resolver (weather domain of active ontology, wherein the domain comprises task flows that can be performed and services that can be invoked, etc., Fig.5, 402; [0036] [0040] [0058]) having an input class (concepts, e.g. time and place, [0041 – 0044]) and an output class (weather, [0044] [0058]) based on the user expression (a primary user intent is determined from the textual representation of speech… the primary user intent is determined based on the knowledge representation of user intent associated with a parse result having the highest confidence score.  The primary user intent is determined to include the nodes associated with vocabulary entities, concepts, properties and task flows that can be performed… the user intent structure, weather domain, associated with the identified primary user intent is searched for concept nodes, Fig.6, 604 – 608; [0049] [0062] [0063]); determining whether the first resolver can be resolved based on the user expression (a second pass of the multi-pass natural language process is performed to determine a secondary user intent for the first substring identified as block 610… confidence scores are determined for the parse results of the first substring and parse result of a sporting event from the sports domain 418 has the highest 
However, Konig discloses a method for automating interactions with enterprises (Abstract), wherein a dependency graph is generating between functions by identifying return values of functions that can contain data that can be supplied as inputs to other functions (accordingly, some aspects of embodiments relate to generating a dependency graph between functions by identifying return values of functions that contain data that can be supplied as inputs to other functions, column 17 lines 4 – 33).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Giuli’s invention in the same way that Konig’s and Nelson’s inventions have been improved to achieve the predictable results of generating and displaying a dependency graph between functions, including the first resolver and second resolver, wherein the dependency graph identifies output (return values) of the resolvers for the purpose of improving the natural language processing system disclosed by Giuli so that it is efficient, accurate, scalable and able to be easily debugged (Nelson, [0001 – 0005]).

For claim 8, Giuli discloses a computer program product for resolving resolves (Abstract; resolvers (Abstract; claim 24), comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method (claim 24), the method comprising: receiving a user expression (“What is the weather like near the hockey game tonight?”, Fig.6, 602; [0047] [0048] [0062]); receiving a first resolver (weather domain of active ontology, wherein the domain comprises task flows that can be performed and services that can be invoked, etc., Fig.5, 402; [0036] [0040] [0058]) having an input class (concepts, e.g. time and place, [0041 – 0044]) and an output class (weather, [0044] [0058]) based on the user expression (a primary user intent is determined from the textual representation of speech… the primary user intent is determined based on the knowledge representation of user intent associated 
However, Konig discloses a method for automating interactions with enterprises (Abstract), wherein a dependency graph is generating between functions by identifying return values of functions that can contain data that can be supplied as inputs to other functions (accordingly, some aspects of embodiments relate to generating a dependency graph between functions by identifying return values of functions that contain data that can be supplied as inputs to other functions, column 17 lines 4 – 33).
Moreover, Nelson discloses a system and method for dependency graph based natural language processing (Abstract), wherein dependency graphs which indicate the operations to be performed as corresponding dependencies are generated and displayed and navigated by developers, which makes debugging easier (Fig.2b; [0018] [0019]  [0069 – 0072] [0074] [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Giuli’s invention in the same way that Konig’s and Nelson’s inventions have been improved to achieve the predictable results of generating and displaying a dependency graph between functions, including the first resolver and second resolver, wherein the dependency graph identifies output (return values) of the resolvers for the purpose of improving the natural language processing system disclosed by Giuli so that it is efficient, accurate, scalable and able to be easily debugged (Nelson, [0001 – 0005]).

For claims 2, 9 and 16, Giuli further discloses, wherein determining whether the first resolver can be resolved based on the user expression further comprises: determining whether the 

	For claims 6, 13 and 20, Giuli further discloses, wherein the first resolver and the second resolver each correspond to a user intent (Giuli, [0063] [0064] [0066]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SONIA L GAY/Primary Examiner, Art Unit 2657